EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Davis on 1/20/2022.

The application has been amended as follows: 

Claim 1, line 7, change “an other end” to - - another end --.

Claim 6, line 7, change “an other end” to - - another end --.

Claim 14, line 1, change “The method of claim 11” to -- The method of claim 12 --.

Claim 18, line 1, change “The method of claim 11” to -- The method of claim 16 --.



The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests using transistor source and drain electrodes with the hexagonal lattice graphene or nanotube together applying FRET (or BRET) in measuring target analyte. The closest prior art is the reference of Huang ( “Quantitative Fluorescence Quenching on Antibody-conjugated Graphene Oxide as a Platform for Protein Sensing”  Scientific Reports 2017 January page 1-7) where Huang teaches using hexagonal graphene oxide as a channel thereupon immobilizing two anti-human IgG antibodies, i.e. one antibody is free of fluorescence and the other one is FITC-labeled. These two antibodies compete with the analyte IgG and the more amount of IgG in the sample, the more FITC-label (because of competing) will be released and the fluorescence signal will be increased (See Introduction and Figure 1 illustration).  However, the platform of the protein detection was performed in the conventional ELISA, thus no electrodes were used, let alone the transistor type of source-drain electrodes applied by the inventors. Most important, the instant invention also applies extra electrical current measurement in response to the irradiating for FRET (or BRET) in detecting and quantifying the analyte in a sample. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641